Artistic studies in the European Union (short presentation)
The next item is the report by Mrs Badia i Cutchet, on behalf of the Committee on Culture and Education, on artistic studies in the European Union.
Mr President, although artistic education is now a mandatory subject in almost all Member States, there are substantial differences in the way it is taught.
Historically, artistic studies were linked to education during the earlier years. Today, however, the lifelong learning approach and the development of new information and communication technologies (ICTs) have expanded the area traditionally devoted to art and culture, and have generated new forms of access and display for the sector.
The constant advance of ICTs has also favoured the promotion of a knowledge-based economy, in which intellectual capabilities and creativity occupy a pre-eminent place.
The motion for a resolution, which we will vote on tomorrow, is based on the idea that artistic education forms the basis for vocational training in the field of the arts and promotes creativity, as well as physical and intellectual development in that sphere; it considers artistic education to be an essential component of learning in childhood and adolescence and argues that teaching it in schools will lay the foundations for truly democratising access to culture.
In addition, it values training as a very important factor for the success of professionals in the artistic and creative sector, since artistic studies that focus on developing a career and profession require of the students, in addition to talent, a solid cultural basis that can only be acquired through multidisciplinary and systematic training. This increases the opportunities for access to employment in the sector in so far as it provides a general education, a research methodology, entrepreneurial abilities and business knowledge, as well as skills in various areas of activity.
Also, in a very special way, it recognises the economic and employment potential of creative, cultural and artistic industries in the European Union, which make a greater contribution than other highly recognised industries such as both the chemicals and the foodstuffs industries.
What is more, we should not forget that schools and centres for art and design education help to create new artistic styles and movements and to open up different cultural worlds, which strengthens the European Union's image in the world.
The draft report considers that artistic education should be a compulsory element in syllabuses at all school levels and encourages the Member States to coordinate their policies with regard to artistic education at European Union level and to promote mobility of both students and teachers in this sector, paying increased attention to the recognition of qualifications among Member States.
We are also calling on the Council, the Commission and the Member States to define the role of artistic education as an essential pedagogical tool in enhancing the value of culture, to establish joint strategies for the promotion of artistic education policies and policies for training teachers specialising in this subject, and to recognise the important role played by artists and creativity in our society, as demonstrated by the European Year of Creativity and Innovation.
Lastly, the report emphasises the importance of using the resources provided by new information technologies and the Internet as channels for modern teaching geared to contemporary practice when introducing the artistic dimension into school curricula, and recommends that a European portal for artistic and cultural education be developed jointly in order to safeguard the development and promotion of the European cultural model.
For all these reasons, I would ask for majority support for the report, which will send out a clear message of support to professionals, students and businesses in the creative and cultural sector.
Mr President, ladies and gentlemen, I would like, first of all, to thank Mrs Badia i Cutchet for her own-initiative report on artistic studies in the European Union.
This issue is occupying an increasingly important place at European level. In fact, we all agree that culture and the arts form a fundamental part of education. They help to develop sensitivity and self-confidence, essential qualities not only for our role as citizens but also for the role of economic operator that is in each of us. There can be no doubt about this. Artistic education is a vector of well-being, creativity and social integration. It is essential that it be promoted in Europe's education systems from as early an age as possible.
We share this vision and we are glad that your report refers to a number of significant initiatives taken at European Union level, such as the European Year of Creativity and Innovation.
The importance of the arts and artistic education in building a better society goes hand in hand with its impact on economic life. According to recent estimates, the contribution of the cultural and creative industries to the creation of economic wealth is estimated at 2.6% of European GDP. In addition, any economic activity can benefit from the arts and cultural education. Innovation encourages the creation of synergies between traditional areas of activity and more innovative ones. Today we must combine technology and design, whilst integrating the principles of sustainability and economic viability. This combination requires a redefinition of the ways in which knowledge is transmitted and acquired.
These different issues are set out in the European Reference Framework document that defines key competences for lifelong learning in 2006. In this framework, it is stated that artistic and cultural expression is essential to the development of creative competences, which are so useful in the context of working life.
The European Agenda for Culture has introduced new methods, particularly the structured dialogue with civil society and, recently, new open methods of cultural coordination. The implementation of these methods has been made possible thanks to an initial three-year work plan, adopted by the Council on 21 May 2008, which defines five priority action areas. In this framework, a working group made up of experts from the Member States was set up around the theme of synergies between culture and education. This group will be drawing up recommendations to identify good practices at national level and will also make a number of recommendations to the Member States and the European institutions. In addition, it will provide methods for assessing the progress achieved in the policy areas that fall under its mandate. Finally, this group should make a valuable contribution to the European Forum for Culture scheduled to take place on 29 and 30 September 2009, in Brussels.
I have just been reading an answer from my fellow commissioner, Mr Figel.
The debate is closed.
The vote will take place on Tuesday, 24 March 2009.
Written Statements (Rule 142)
The European Parliament report on artistic studies in the EU is part of the continuing efforts to develop intercultural dialogue and is vitally important in the context of the European Year of Creativity and Innovation.
Greater and more specific attention must undoubtedly be focused on artistic studies. It is important that it is a compulsory part of the education programme and from the earliest age too, because it stimulates emotional and cultural development in the young generation.
Giving these studies a stronger practical purpose and including interactive teaching would result in a deeper understanding of national and European cultural values. Providing greater mobility for students, teachers and professionals employed in this sector is the direct way to create an awareness of European identity and foster cultural and religious tolerance.
Member States must invest in creating better opportunities for informal and independent artistic studies and prevent a drop in the number of programmes in this area. Their support for artists' professional life will increase the general interest in different forms of artistic studies.
Public-private partnerships in this area will help modernise the education programmes and encourage more active integration of new technologies in the teaching process. The majority of resources for a coordinated European policy on artistic studies take the form of investments for boosting Europe's cultural influence globally, for creativity and, indirectly, for the EU's economy.